DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  Claims 4, 7, 8, 15, and 20-22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4, 7-8, 15, and 19-22 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the current sensor" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of the rejection, the Examiner will interpret the controller as being connected to the temperature sensor and, potentially, to another sensor (i.e., the power sensor).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiebaud et al. (WO 2007074425 A1).

Regarding claim 1, Thiebaud teaches:
A fluid warming device (see Abstract), comprising:
a heat exchange body (see FIG. 1, warming chamber: 2) comprising an input port (see FIG. 1, inlet port: 3) and an output port (see FIG. 1, outlet port: 4) and configured to conduct fluid from the input port (3) to the output port (4) (see Page 1, Lines 33-36);
a heater assembly (see FIG. 1, heating element: 5) configured to transfer heat to the heat exchange body (2) (see Page 1, Lines 33-36);
a temperature sensor (see FIG. 2, temperature sensor: 13) configured to measure a temperature of the heater assembly (5) (see Page 7, Lines 18-25);
a power sensor (see FIG. 3, power measuring means: 16) configured to measure a power to the heater assembly (5) (i.e., fluid volume in chamber 2 also derived from, “the measurement of at least one electrical parameter such as current, power or frequency applied to the heating element,” see Page 4, Lines 12-16);
a controller (see FIG. 3, control board / processing unit within electrical conduction circuit: 12) connected to the temperature sensor (13) (“a processing unit connected to said temperature sensor,” see Page 3, Lines 8-9) and the [[current]] power sensor (16) (see FIG. 3, control board is connected to power measuring means, current measuring means, volume flow through the warming unit and the volume flow is derived from the fluid volume measuring means,” see Page 3, Lines 8-11).

Regarding claim 2, Thiebaud teaches:
The fluid warming device of Claim 1, wherein the controller (12) is further configured to determine a total volume of fluid delivered through the heat exchange body (2) based on the temperature and the power (“said fluid volume measuring means comprise temperature sensing means adapted to measure the fluid temperature on at least two separate points, said fluid measuring means furthermore comprising electrical parameter measuring means for determining at least one electrical parameter such as current, power or frequency applied to the heating element,” see Page 2, Lines 5-10).

Regarding claim 3, Thiebaud teaches:
The fluid warming device of any one of Claims 1 and 2, wherein the power is measured by measuring a current to the heater assembly (5) (see FIG. 3 showing power measuring means: 16 relies on voltage measuring means: 15 variable “V” and current measuring means: 14 variable “I”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US 20140169775 A1) in view of Thiebaud et al. (WO 2007074425 A1).

Regarding claim 1, Cassidy teaches:
A fluid warming device (see FIG. 3, fluid warming device: 10), comprising:
a heat exchange body (see FIG. 3, heat exchange body: 18) comprising an input port (see FIG. 3, input port / connector: 22) and an output port (see FIG. 3, output port / connector: 24) and configured to conduct fluid from the input port (22) to the output port (24) (see p. [0021]);

a temperature sensor (see FIG. 7, temperature sensors: 34, 36) configured to measure a temperature of the heater assembly (20) (see p. [0022]);
a controller configured to adjust a heater power of the heater assembly (20) based on the temperature sensor (34, 36) (see claim 1 and p. [0031]).
However, Cassidy does not explicitly disclose: a power sensor configured to measure a power to the heater assembly; or a controller connected to the temperature sensor and the power sensor, the controller being configured to determine a fluid flow rate through the heat exchange body based on the temperature and the power.
Thiebaud, in a similar field of endeavor, teaches a fluid warming device (see Abstract), comprising a power sensor (see FIG. 3, power measuring means: 16) configured to measure a power to the heater assembly (5) (i.e., fluid volume in chamber 2 also derived from, “the measurement of at least one electrical parameter such as current, power or frequency applied to the heating element,” see Page 4, Lines 12-16); and a controller (see FIG. 3, control board / processing unit within electrical conduction circuit: 12) connected to the temperature sensor (13) (“a processing unit connected to said temperature sensor,” see Page 3, Lines 8-9) and the power sensor (16) (see FIG. 3, control board is connected to power measuring means, current measuring means, voltage measuring means, etc.), the controller (12) configured to determine a fluid flow rate through the heat exchange body (2) based on the temperature and the power (see Page volume flow through the warming unit and the volume flow is derived from the fluid volume measuring means,” see Page 3, Lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cassidy to incorporate the teachings of Thiebaud by substituting the controller of Cassidy for the controller of Thiebaud that performs the functions described above, for the purpose of accurately determining the fluid volume flow and effectively warming fluid to be delivered to a patient during a medical procedure (see Thiebaud, Page 4, Lines 25-34), and since it has been held that the simple substitution of one known element (i.e., controller of Cassidy) for another known element (i.e., controller of Thiebaud), yielding the same predictable results (i.e., configured to determine a characteristic of the fluid within heat exchange body using data obtained from sensors) is a case of prima facie obviousness, as this substitution would not alter the function of the device of Cassidy and would, instead, improve its function.  See In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) and MPEP § 2143 subsection I.B.

Regarding claim 2, the combined device of Cassidy and Thiebaud (see claim 1 above) teaches:
The fluid warming device (Cassidy: 10) of Claim 1, wherein the controller (Thiebaud: 12) is further configured to determine a total volume of fluid delivered through the heat exchange body (Cassidy: 18) based on the temperature and the power (see Thiebaud Page 2, Lines 5-10, “said fluid volume measuring means comprise temperature sensing means adapted to measure the fluid temperature on at least two separate points, said fluid measuring means furthermore comprising electrical parameter measuring means for determining at least one electrical parameter such as current, power or frequency applied to the heating element.”).

Regarding claim 3, the combined device of Cassidy and Thiebaud (see claim 1 above) teaches:
The fluid warming device (Cassidy: 10) of any one of Claims 1 and 2, wherein the power is measured by measuring a current to the heater assembly (Cassidy: 20) (see Thiebaud FIG. 3 showing power measuring means: 16 relies on voltage measuring means: 15 variable “V” and current measuring means: 14 variable “I”).

Regarding claim 10, Cassidy teaches:
A fluid warming device (see FIG. 3, fluid warming device: 10), comprising:
a heat exchange body (see FIG. 3, heat exchange body: 18) comprising an input port (see FIG. 3, input port / connector: 22) and an output port (see FIG. 3, output port / connector: 24) and configured to conduct fluid from the input port (22) to the output port (24) (see p. [0021]);
a housing (see FIG. 3, housing: 12) configured to removably receive the heat exchange body (18) (see p. [0020]);

a first slidable cover and a second slidable cover (see FIG. 3, two opposed sliding covers: 16) configured to hold the heat exchange body (18) against the heater assembly (20) (see p. [0024]);
a temperature sensor (see FIG. 7, temperature sensors: 34, 36) configured to measure a temperature of the heater assembly (20) (see p. [0022]).
However, Cassidy does not explicitly disclose: a power sensor configured to measure a power to the heater assembly; or a controller connected to the temperature sensor and the power sensor, the controller configured to determine a fluid flow rate and a total volume of fluid delivered through the heat exchange body based on the temperature and the power.
Thiebaud, in a similar field of endeavor, teaches a fluid warming device (see Abstract), comprising a power sensor (see FIG. 3, power measuring means: 16) configured to measure a power to the heater assembly (5) (i.e., fluid volume in chamber 2 also derived from, “the measurement of at least one electrical parameter such as current, power or frequency applied to the heating element,” see Page 4, Lines 12-16); and a controller (see FIG. 3, control board / processing unit within electrical conduction circuit: 12) connected to the temperature sensor (13) (“a processing unit connected to said temperature sensor,” see Page 3, Lines 8-9) and the power sensor (16) (see FIG. 3, control board is connected to power measuring means, current measuring means, voltage volume flow through the warming unit and the volume flow is derived from the fluid volume measuring means,” see Page 3, Lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cassidy to incorporate the teachings of Thiebaud by substituting the controller of Cassidy for the controller of Thiebaud that performs the functions described above, for the purpose of accurately determining the fluid volume flow and effectively warming fluid to be delivered to a patient during a medical procedure (see Thiebaud, Page 4, Lines 25-34), and since it has been held that the simple substitution of one known element (i.e., controller of Cassidy) for another known element (i.e., controller of Thiebaud), yielding the same predictable results (i.e., configured to determine a characteristic of the fluid within heat exchange body using data obtained from sensors) is a case of prima facie obviousness, as this substitution would not alter the function of the device of Cassidy and would, instead, improve its function.  See In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) and MPEP § 2143 subsection I.B.


Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US 20140169775 A1) in view of Thiebaud et al. (WO 2007074425 A1), as applied to claim 1 above, and further in view of Tatkov et al. (US 20110120462 A1).

Regarding claims 5 and 6, the combined device of Cassidy and Thiebaud teach the claimed invention substantially as claimed, as set forth above in claim 1.  However, the combined device of Cassidy and Thiebaud does not explicitly disclose: the controller is configured to identify the fluid in the heat exchange body, wherein the fluid property is determined based on the identified fluid; or the controller is configured to identify the fluid based on a temperature at the input port.
Tatkov, in a similar field of endeavor, teaches a fluid warming device (i.e., a humidifier unit within a breathing assistance system, see Abstract) comprising a controller (see FIG. 2b, controller: 8 [8a, 8b]) that is configured to identify the fluid in the heat exchange body (see FIG. 2b, humidifier chamber: 5), wherein a fluid property (i.e., an ideal patient end temperature) is determined based on the identified fluid.  Tatkov further discloses the controller (8) is configured to identify the fluid based on a temperature at the input port (i.e., via ambient temperature sensor: 60, see FIG. 2b) (“The controller 8 is loaded with a predetermined data set, and adjusts the power to the heater plate… by using this data…For a constant flow level and for a measured ambient temperature as measured by ambient temperature sensor 60…there is an ideal patient end temperature,” see p. [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy and 

Regarding claim 9, the combined device of Cassidy and Thiebaud teach the claimed invention substantially as claimed, as set forth above in claim 1.  However, the combined device of Cassidy and Thiebaud does not explicitly disclose: the first temperature sensor is disposed near the output port and a second temperature sensor is disposed near the input port to measure the second temperature.
Tatkov, in a similar field of endeavor, teaches a fluid warming device (i.e., a humidifier unit within a breathing assistance system, see Abstract) comprising a first temperature sensor (see FIG. 3, outlet temperature sensor: 163) disposed near the output port (see FIG. 3, outlet port: 104) and a second temperature sensor (see FIG. 3, ambient temperature sensor: 160) disposed near the input port (see FIG. 3, inlet port: 123) to measure a second temperature (i.e., the ambient temperature of the fluid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy and Thiebaud to incorporate the teachings of Tatkov by including an ambient temperature sensor at or near the input port of the heat exchange body and another temperature .

Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US 20140169775 A1) in view of Thiebaud et al. (WO 2007074425 A1), as applied to claim 10 above, and further in view of Tatkov et al. (US 20110120462 A1).

Regarding claims 11 and 12, the combined device of Cassidy and Thiebaud (see claim 10 above) teaches:
The fluid warming device (Cassidy: 10) of Claim 10, wherein the controller (Thiebaud: 12) is configured to determine the fluid flow rate based on a temperature difference (i.e., between measured temperature and ambient temperature, see Cassidy, p. [0033]) and the power (see Thiebaud, Page 2, Lines 5-10) (see motivation to combine above in claim 10).
However, the combined device of Cassidy and Thiebaud does not explicitly disclose: the controller is configured to determine a fluid flow rate based on a fluid property stored in a memory coupled to the controller; or a sensor configured to identify the fluid in the heat exchange body, wherein the fluid property is determined based on the identified fluid.
Tatkov, in a similar field of endeavor, teaches a fluid warming device (i.e., a humidifier unit within a breathing assistance system, see Abstract) comprising a controller (see FIG. 3, controller: 108) that is configured to determine the fluid flow rate based on a fluid property (i.e., an ideal patient end temperature) stored in a memory coupled to the controller (108) (“The controller… is loaded with a predetermined data set, and adjusts the power to the heater plate… by using this data…For a constant flow level and for a measured ambient temperature as measured by ambient temperature sensor…there is an ideal patient end temperature,” see p. [0085]).  Tatkov also discloses a sensor (see FIG. 3, ambient temperature sensor: 160) configured to identify the fluid in the heat exchange body (see FIG. 3, chamber: 105), wherein the fluid property (i.e., an ideal patient end temperature, see values in graphical form in FIG. 5) is determined based on the identified fluid (see p. [0085]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy and Thiebaud to incorporate the teachings of Tatkov by including a sensor and a memory within the controller to store fluid properties (i.e., an ideal patient end temperature) in order to compare the measured temperature values against the stored ideal temperature values, and determine a flow rate based on that fluid property, for the purpose of adjusting the power output of the heater plate to more accurately control the fluid flow rate during a medical procedure.

Regarding claims 13-14, the combined device of Cassidy and Thiebaud teach the claimed invention substantially as claimed, as set forth above in claim 10.  However, the combined device of Cassidy and Thiebaud does not explicitly disclose: the temperature difference is based on the temperature and a second temperature; or the second temperature is based on an ambient temperature.
Tatkov, in a similar field of endeavor, teaches a fluid warming device (i.e., a humidifier unit within a breathing assistance system, see Abstract), wherein a temperature difference is realized by the controller (see FIG. 3, controller: 108) based on an outlet fluid temperature (i.e., measured by outlet temperature sensor: 163) and a second temperature (i.e., an ambient fluid temperature measured by an ambient temperature sensor: 160) (see p. [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy and Thiebaud to incorporate the teachings of Tatkov by including an ambient temperature sensor at or near the input port of the heat exchange body and another temperature sensor at or near the output port of the heat exchange body, allowing the controller to store said fluid properties (i.e., ambient temperature of fluid, measured outlet temperature of fluid) in order to compare the measured values against the stored ideal values and determine a flow rate based on that fluid property, for the purpose of adjusting the power output of the heater plate to more accurately control the fluid flow rate during a medical procedure.

Regarding claim 16, the combined device of Cassidy and Thiebaud teach the claimed invention substantially as claimed, as set forth above in claim 10.  However, the combined device of Cassidy and Thiebaud does not explicitly disclose: the first temperature sensor is disposed near the output port and the second temperature sensor is disposed near the input port.
Tatkov, in a similar field of endeavor, teaches a fluid warming device (i.e., a humidifier unit within a breathing assistance system, see Abstract) comprising a first temperature sensor (see FIG. 3, outlet temperature sensor: 163) disposed near the output port (see FIG. 3, outlet port: 104) and a second temperature sensor (see FIG. 3, ambient temperature sensor: 160) disposed near the input port (see FIG. 3, inlet port: 123) to measure a second temperature (i.e., the ambient temperature of the fluid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy and Thiebaud to incorporate the teachings of Tatkov by including an ambient temperature sensor at or near the input port of the heat exchange body and another temperature sensor at or near the output port of the heat exchange body, allowing the controller to store said fluid properties (i.e., ambient temperature of fluid, measured outlet temperature of fluid) in order to compare the measured values against the stored ideal values and determine a flow rate based on that fluid property, for the purpose of adjusting the power output of the heater plate to more accurately control the fluid flow rate during a medical procedure.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US 20140169775 A1) in view of Thiebaud et al. (WO 2007074425 A1), and further in view of Tatkov et al. (US 20110120462 A1).

Regarding claims 17 and 18, Cassidy teaches:
A fluid warming device (see FIG. 3, fluid warming device: 10), comprising:
a heat exchange body (see FIG. 3, heat exchange body: 18) comprising an input port (see FIG. 3, input port / connector: 22) and an output port (see FIG. 3, output port / connector: 24) and configured to conduct fluid from the input port (22) to the output port (24) (see p. [0021]);
a housing (see FIG. 3, housing: 12) configured to removably receive the heat exchange body (18) (see p. [0020]);
a heater assembly (see FIG. 3, heater assembly: 20) disposed within the housing (12) (see p. [0020]) and configured to transfer heat to the heat exchange body (18) (see p. [0021]);
a temperature sensor (see FIG. 7, temperature sensors: 34, 36) configured to measure a temperature of the heater assembly (20) (see p. [0022]).
However, Cassidy does not explicitly disclose: a current sensor configured to measure a current to the heater assembly; and a controller connected to the temperature sensor and the current sensor, the controller configured to determine a temperature difference between the input port and the output port; continuously measure the current; and determine a fluid flow rate based on the temperature difference and the measured current.
Thiebaud, in a similar field of endeavor, teaches a fluid warming device (see Abstract), comprising a current sensor (see FIG. 3, current measuring means: 14) configured to measure a current drawn by the heater assembly (5) (i.e., fluid volume in chamber 2 also derived from, “the measurement of at least one electrical parameter such as current, power or frequency applied to the heating element,” see Page 4, Lines 12-16); and a controller (see FIG. 3, control board / processing unit within electrical conduction circuit: 12) connected to a temperature sensor (13) (“a processing unit connected to said temperature sensor,” see Page 3, Lines 8-9) and the current sensor (14) (see FIG. 3, control board is connected to power measuring means 16, current measuring means 14, voltage measuring means 15, etc.), the controller (12) configured to determine a fluid flow rate based on the temperature difference and the measured current (see Page 2, Lines 5-10; see also “the processing unit being adapted to measure the volume flow through the warming unit and the volume flow is derived from the fluid volume measuring means,” see Page 3, Lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cassidy to incorporate the teachings of Thiebaud by substituting the controller of Cassidy for the controller of Thiebaud that performs the functions described above, for the purpose of accurately determining the fluid volume flow and effectively warming fluid to be delivered to a patient during a medical procedure (see Thiebaud, Page 4, Lines 25-34), and since it has been held that the simple substitution of one known element (i.e., controller of Cassidy) for In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) and MPEP § 2143 subsection I.B.
However, the combined device of Cassidy and Thiebaud does not explicitly disclose: a controller configured to determine a fluid property corresponding to a fluid and determine a fluid flow rate based on that fluid property; or a sensor configured to identify the fluid in the heat exchange body, wherein the fluid property is determined based on the identified fluid.
Tatkov, in a similar field of endeavor, teaches a humidifier unit (see Abstract) comprising a controller (see FIG. 2a, controller: 8 [8a, 8b]) that is configured to determine a fluid flow rate based on a fluid property (i.e., a gas condition such as humidity level) stored in a memory coupled to the controller (8) (“The controller 8 adjusts the power output of the heater plate… to match the measured chamber exit temperature… with the “ideal” temperature retrieved from the data set in the memory of the controller...  The data set contains these ideal values for a range of ambient humidities and flow rates,” see p. [0086]), and comprising a sensor (see FIG. 2a, humidity sensor: 50) configured to identify the fluid in a heat exchange body (see FIG. 2a, chamber: 5), wherein the fluid property (i.e., a gas condition such as humidity level) is determined based on the identified fluid (see p. [0086]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/EMILY J BECKER/Examiner, Art Unit 3783            
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783